Case: 3:19-cv-00234-NBB-RP Doc #: 1-1 Filed: 10/24/19 1 of 7 PageID #: 7




          IN THE aRCUIT COURT OF MARSHALL COUNTY,MISSISSIPPI

 DR.AMY R.WOODS                                                                   PLAINTIFF


 VS.                                                 CAUSE NO.                          "2^"!
CENTURION OF MISSISSIPPI,LLC,
MANAGEMENT & TRAINING CORPORATION,
JESSE WILLUMS,INDIVrDUALLY AND
JOHN DOES 1-9.                                                                 DEFENDANTS




                                        COMPLAINT


        COMES NOW,Dr. Amy R, Woods, by and through counsel, and files her Complaint

against Defendants Centurion of Mississippi, LLC; Management & Training Corporation; Jesse

Williams, individually, and John Does 1 tluough 9,inclusive, and would show as follows:

                                      I. THE PARTIES

    1. FlaintifFDr. Amy R.Woods("Dr. Woods**)is an adult resident citizen ofMarshall County,

Mississippi.

    2. Defendant Centurion of Mississippi, LLC is a Mississippi limited liability company.

Defendant Centurion of Mississippi, LLC may be served by service of process upon its registered
agent,CT Corporation System,645 Lakeland East Drive, Suite lOl,Flowood, Mississippi 39232.

    3. Defendant Management & Training Corporation is a foreign corporation registered to do

business in Mississippi. Defendant Management&Training Corporation may be served by service

upon its registered agent, CT Corporation System,645 Lakeland East Drive, Suite 101,Flowood,

•Mississippi 39232.                                                     _


                                                                              SEP 182019
                                                                     QRQJIT                CO..

                                       EJmil


                                     1
Case: 3:19-cv-00234-NBB-RP Doc #: 1-1 Filed: 10/24/19 2 of 7 PageID #: 8
Case: 3:19-cv-00234-NBB-RP Doc #: 1-1 Filed: 10/24/19 3 of 7 PageID #: 9
Case: 3:19-cv-00234-NBB-RP Doc #: 1-1 Filed: 10/24/19 4 of 7 PageID #: 10
Case: 3:19-cv-00234-NBB-RP Doc #: 1-1 Filed: 10/24/19 5 of 7 PageID #: 11
Case: 3:19-cv-00234-NBB-RP Doc #: 1-1 Filed: 10/24/19 6 of 7 PageID #: 12
Case: 3:19-cv-00234-NBB-RP Doc #: 1-1 Filed: 10/24/19 7 of 7 PageID #: 13
